          Case 2:14-cr-02130-KG-JHR Document 359 Filed 11/04/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JESSIE ANDREW HOPPER, JR.,

        Petitioner,

vs.                                                                    No. CV 20-0589 KG/JHR
                                                                       No. CR 14-2130 KG/JHR
UNITED STATES OF AMERICA,

        Respondent.

      ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
                       AND GRANTING MOTION TO VACATE

        This matter is before the Court on the Honorable Jerry H. Ritter’s Proposed Findings and

Recommended Disposition (PFRD) (CV Doc. 6), filed October 26, 2020. In the PFRD, Judge Ritter

recommended that the Court grant Petitioner Jessie Hopper’s Motion to Vacate under 28 U.S.C. § 2255

(CV Doc. 1) and dismiss Count 3 of the Superseding Indictment. (CV Doc. 6) at 3-4. Judge Ritter

also recommended that the Court resentence Mr. Hopper without considering Count 3. Id. The

United States concedes that this relief is proper. (CV Doc. 5) at 5.

        Having reviewed the parties’ briefing and the relevant law, the Court adopts Judge Ritter’s

PFRD (CV Doc. 6). Accordingly, the Court grants Mr. Hopper’s Motion to Vacate (CV Doc. 1) and

dismisses Count 3 of the Superseding Indictment. In granting Mr. Hopper the relief requested in his

Motion (CV Doc. 1), the Court denies his request to appoint counsel.

        The Court will set this matter for resentencing. The Court will appoint Mr. Hopper counsel for

resentencing and will order the submission of an updated presentence report. Finally, in viewing the

United States’ consent to grant Mr. Hopper’s Motion, the Court enters this Order without the need to

wait for the close of the objection period.

        IT IS SO ORDERED.


                                              UNITED STATES DISTRICT JUDGE
